DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to an Amendment filed 6/15/2021 and 8/9/2021. This application is a CON of 16/398,253 filed 4/29/2019 now Patent 10,862,028 which is a CON of 15/923,992 filed 3/16/2018 now Patent 10,319,907. Applicant has canceled all original claims 1-22 and has introduced all new claims 23-44. A telephonic interview on 8/6/2021 motivated the amendment to the claims submitted on 8/9/2021, which Examiner will consider instead of those from 6/15/2021. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved 

Claims 23-44 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent 10,833,262 respectively. Although the claims at issue are not identical, they are not patentably distinct from each other because similar subject matter is claimed. The claimed subject matter of the instant application (claims 23-44) are included in claims 1-20 of US Patent 10,833,262. 
Claims 23-44 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent 10,734,576 respectively. Although the claims at issue are not identical, they are not patentably distinct from each other because similar subject matter is claimed. The claimed subject matter of the instant application (claims 23-44) are included in claims 1-24 of US Patent 10,734,576. 
Claims 23-44 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent 10,319,907 respectively. Although the claims at issue are not identical, they are not patentably distinct from each other because similar subject matter is claimed. The claimed subject matter of the instant application (claims 23-44) are included in claims 1-23 of US Patent 10,319,907. 
Claims 23-44 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent 10,381,558 respectively. Although the claims at issue are not identical, they are not patentably distinct from each other because similar subject matter is claimed. The claimed subject matter of the instant application (claims 23-44) are included in claims 1-20 of US Patent 10,381,558. 
Claims 23-44 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent 10,622,559 respectively. Although the claims at issue not patentably distinct from each other because similar subject matter is claimed. The claimed subject matter of the instant application (claims 23-44) are included in claims 1-24 of US Patent 10,622,559. 
Claims 23-44 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent 10,734,577 respectively. Although the claims at issue are not identical, they are not patentably distinct from each other because similar subject matter is claimed. The claimed subject matter of the instant application (claims 23-44) are included in claims 1-20 of US Patent 10,734,577. 
Claims 23-44 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent 10,847,717 respectively. Although the claims at issue are not identical, they are not patentably distinct from each other because similar subject matter is claimed. The claimed subject matter of the instant application (claims 23-44) are included in claims 1-22 of US Patent 10,847,717. 
Claims 23-44 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent 10,862,028 respectively. Although the claims at issue are not identical, they are not patentably distinct from each other because similar subject matter is claimed. The claimed subject matter of the instant application (claims 23-44) are included in claims 1-22 of US Patent 10,862,028. 
Claims 23-44 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent 10,734,578 respectively. Although the claims at issue are not identical, they are not patentably distinct from each other because similar subject matter is claimed. The claimed subject matter of the instant application (claims 23-44) are included in claims 1-30 of US Patent 10,734,578
Claims 23-44 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent 10,950,788 respectively. Although the claims at issue are not identical, they are not patentably distinct from each other because similar subject matter is claimed. The claimed subject matter of the instant application (claims 23-44) are included in claims 1-24 of US Patent 10,950,788
Claims 23-44 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent 11,043,633 respectively. Although the claims at issue are not identical, they are not patentably distinct from each other because similar subject matter is claimed. The claimed subject matter of the instant application (claims 23-44) are included in claims 1-22 of US Patent 11,043,633. 
Claims 23-44 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent Application 16/546,029. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of similar subject matter is claimed. The claimed subject matter of the instant application (claims 23-44) are included in claims 1-24 of U.S. Patent Application 16/546,029 and vice versa.
Claims 23-44 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent Application 17/074,185. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of similar subject matter is claimed. The claimed subject matter of the instant application (claims 23-44) are included in claims 1-20 of U.S. Patent Application 17/074,185 and vice versa.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AlA 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention. 

Claims 25, 33 and 41 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AlA), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AlA the inventor(s), at the time the application was filed, had possession of the claimed invention.
The claims direct that the retention layer has a variable ionic conductivity. The disclosure merely repeats the limitations and fails to add any support as to what features of the layer yield such a variable ionic conductivity, to what degree the conductivity is variable. The specification merely list compounds of Oxygen with no other support.
Claims 25, 33 and 41 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AlA), first paragraph, as failing to comply with the enablement requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. As noted above, the description is generally lacking with direction as to the use of the retention layer. One of ordinary skill would not be able to practice the invention without undue experimentation.
Examiner's Note 
The examiner has cited particular columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
	A cross-bar configuration is typically used in filament type ReRAM memory arrays as shown below, along with I-V curves for unipolar and bipolar switching materials as seen in the figure below. 

    PNG
    media_image1.png
    541
    854
    media_image1.png
    Greyscale

The bipolar type ReRAM can have a filament type and it can have a heterojunction form at the interface of one of the metal electrodes, depending upon the electrode’s work function SrRuO3, PCMO is Pr0.7Ca0.3MnO3 and STO is SrTiO3 and Nb-doped STO is Nb:STO. The resistance states of these memory cells are determined by the oxygen vacancy density proximate to the heterojunction. 
A heterojunction is an interface between two layers or regions of dissimilar semiconductors, or more generally: between any two solid-state materials, including crystalline and amorphous structures of metallic, insulating, fast ion conductor and semiconducting materials. These semiconducting materials have unequal band gaps as opposed to a homojunction. 
The behavior of a semiconductor junction with a metal or another semiconductor depends crucially on the alignment of the energy bands at the interface. Their Fermi energies are mismatched, due to mismatches in their work functions. The work function is the energy difference between the Fermi energy and the vacuum level: =E0-EF. Likewise, the electron affinity is the energy required to move an electron from the conduction band to the vacuum level: =E0-Ec, so that =+Ec-EF. Both the work function and electron affinity are unaffected by the contacting process. Semiconductor interfaces can be organized into three types of heterojunctions: straddling gap (type I), staggered gap (type II) or broken gap (type III) as seen in the figure below. Away from the junction, the band bending can be computed based on the usual procedure of solving Poisson's equation. Various models exist to predict the band alignment.

    PNG
    media_image2.png
    208
    710
    media_image2.png
    Greyscale

Metal Oxide Heterojunction Memory is a class of ReRAM which operate by oxygen (ion and vacancy) exchange across an engineered heterojunction. A voltage pulse changes its resistance and reversing the voltage polarity switches the resistance back. There are no filaments created during the switching mechanism. This next figure is a model of a two metal oxide heterojunction cross-bar memory cell, showing the Set (On) and Reset (Off) States along with the oxygen ion and vacancy movement between states. 

    PNG
    media_image3.png
    310
    985
    media_image3.png
    Greyscale

From the 2008 Sawa reference we can see the I-V Curve characteristics of a Ti/PCMO heterojunction is similar to filament type ReRAM, but not identical. They both have distinct hysteresis curves, but the heterojunction type shows a dual hysteresis set of curves: going from HRS to LRS when forward bias voltage is applied, and LRS to HRS when a negative bias voltage is applied. Figure 6(a) of 2008 Sawa shows both Au and SRO (SrRuO3) form Ohmic Junctions with PCMO, whereas Ti forms a Schottky junction with PCMO, giving the rectification and hysteresis I-V curve. The inset shows a schematic band diagram of a p-type Schottky junction.

    PNG
    media_image4.png
    759
    1290
    media_image4.png
    Greyscale

For p-type semiconductors, if M > S, it is an Ohmic contact and if M < S it is rectifying. 
For n-type semiconductors, if M < S, it is an Ohmic contact and if M > S it is rectifying. 
Sawa 2008 “Fig. 6 shows I–V curves for M/Pr0.7Ca0.3MnO3/SrRuO3 (M/PCMO/SRO) and M/SrTi0.99Nb0.01O3/Ag (M/Nb:STO/Ag) cells. PCMO and STO are p- and n-type semiconductors that form the basic elements for resistive switching. M is the top electrode of Ti, Au, or SRO, with work functions of ~4.3 eV, ~5.1 eV, and ~5.3 eV, respectively. The SRO and Ag bottom electrodes serve as Ohmic contacts to the PCMO and Nb:STO, respectively. 
In p-type PCMO cells, as the work function of M decreases, the contact resistance between M and PCMO increases, and the Ti/PCMO interface shows rectification behavior in the I–V curves. In the case of n-type Nb:STO cells, the contact resistance between M and Nb:STO increases with an increase in the work function of M, and the Au/Nb:STO and SRO/Nb:STO interfaces show rectification behavior.
These work function dependences and rectifications can be understood as the formation of a Schottky-like barrier at the interface, as shown in the insets of the lower panels of Fig. 6. In I–V curves for Ti/PCMO, Au/Nb:STO, and SRO/Nb:STO interfaces exhibit hysteretic behavior indicative of resistive switching. However, the Ohmic I–V curves for Au/PCMO, SRO/PCMO, and Ti/Nb:STO interfaces show no resistive switching. These results suggest that the Schottky-like barrier plays an important role in the onset of resistive switching. Furthermore, these experiments provide insight into the directionality of the switching. In the case of the resistive switching that appears at Schottky-like interfaces, the resistance state changes from HRS to LRS (LRS to HRS) when a forward (reverse) bias voltage is applied to the interface, as shown in the lower panels of Fig. 6” of Sawa 2008.
In a Schottky contact model, the amplitude of the contact resistance is attributed to a height of a Schottky barrier and a width of a depletion layer. Sawa 2005 Figure 5 schematically illustrates electronic band diagrams of the HRS and LRS for a p-type Ti/PCMO interface. In this model, the large net charge in the interface states leads into lowering the Schottky barrier height in the LRS.

    PNG
    media_image5.png
    243
    604
    media_image5.png
    Greyscale

Sawa 2008 Figure 7 shows the capacitance-voltage (C-V) characteristic in the reverse bias region of the Ti/PCMO interface. Capacitance C = ε0*εS*S/Wd, where Wd is the depletion layer width and S is the cell area. In this measurement, the initial resistance state of the junction was LRS and then the voltage was scanned as 0 [Wingdings font/0xE0] -5 V [Wingdings font/0xE0] 0. The voltage scan made the junction switch from LRS to HRS. After scanning the voltage bias, the value of C at V = 0 decreased, that HRS<CLRS @V=0, which implies that the barrier width in the HRS is larger than that in the LRS. Thus, electrochemical migration of oxygen vacancies in the vicinity of the interface is considered to be the driving mechanism for the change in Wd.

    PNG
    media_image6.png
    596
    1310
    media_image6.png
    Greyscale

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.	

Claims 23-44 are rejected under 35 U.S.C. 102(a)(1) as anticipated by US Pre-Grant Publication US 2014/0117298 A1 to Chen et al. (“Chen”).
Applicant is not consistent in the terms used to call out the layers or regions of the device within the drawings and the claims. In order to make it easier to connect the drawings and the claims, Examiner has created a key. Consider Applicant’s Figure 2 and the different elements:

    PNG
    media_image7.png
    344
    376
    media_image7.png
    Greyscale



DRAWING TERM			CLAIM TERM
Top Contact         	210:	second conductive layer
Top Barrier          	220:	first barrier layer 
Top Electrode     	230:	first electrode 
Retention Layer 	240:	retention layer 
Memory Layer    	250:	memory layer 
Template Layer  	260:	first conductive layer
Bottom Barrier   	270:	second barrier layer
Bottom Contact 	280:	not recited in any claim
Side Barrier         	290:	side barrier layer

As to claim 23, Chen discloses a memory device, comprising: a first conductive (template) layer (Fig. 1 Bottom Electrode); a memory layer directly connected to the first conductive layer (Fig. 1 Metal Oxide or Nitride), wherein the memory layer has a variable resistance which can vary between first and second resistance values, and wherein the first resistance value is equal to or greater than two times the second resistance value (Fig. 6C IV curves, from the slopes of the curves, shows clearly that Rhigh>2Rlow99); and a second conductive (top contact) layer (Fig. 1 Top Electrode), wherein the memory layer is between the first conductive layer and the second conductive layer (Fig. 1 shows the Metal Oxide/Nitride layer is between the Top & Bottom Electrodes).
As to dependent claim 24, Chen further discloses a conductivity of the first conductive layer is greater than 10 x 106 S m-1 (the specification states the bottom electrode is made from Pt, Al, Ru, Cu, Au or similar; all of these have conductivities greater than 10 x 106 S m-1).
As to dependent claim 25, Chen further discloses a first electrode on the memory layer, wherein the first electrode (Top Electrode) and the memory layer cooperatively form a heterojunction memory structure; and a retention layer between the memory layer and the first electrode, wherein the retention layer has a variable ionic conductivity, and is configured to selectively resist ionic conduction (See Fig. 4 and Column 6 lines 16-47).
dependent claim 26, Chen further discloses a resistivity of the retention layer is less than 1 x 10-4 Ohm-m (the specification states that the barrier/retention layer is made from Aluminum oxide or Nickle Oxide or similar which meets this resistivity).
As to dependent claim 27, Chen further discloses a first electrode on the memory layer, wherein the first electrode and the memory layer cooperatively form a heterojunction memory structure, wherein a first contact formed at an interface between the first conductive layer and the memory layer is ohmic, and wherein a second contact formed at an interface between the first conductive layer and the first electrode is ohmic (See Fig. 4 and Column 6 lines 16-47).
As to dependent claim 28, Chen further discloses a first electrode on the memory layer, wherein the first electrode and the memory layer cooperatively form a heterojunction memory structure; and a first barrier layer (see Fig. 16 Barrier Layer), configured to substantially prevent conduction of ions or vacancies therethrough, wherein the first electrode is between the first barrier layer and the memory layer; and a second barrier layer, configured to substantially prevent conduction of ions or vacancies therethrough, wherein the first conductive layer is between the second barrier layer and the memory layer (See Fig. 4 and Column 6 lines 16-47).
As to dependent claim 29, Chen further discloses the first and second barrier layers each have a resistivity less than 1E-4 Ohm-m (see Fig. 16 and paragraph [0060] which states the barrier layer is made of Aluminum oxide or Nickle oxide which meets this resistivity. Furthermore Chen states that the barrier layer may be a combination of be layered material, yielding a first and second barrier layer. Alternatively, a first and second barrier layer may be seen from the device 320’, one from 302’ and one from 304’, depicted in Chen Figs. 9-11 or 720, one from 702 and one from 704 depicted in Fig. 15). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or
Non-obviousness. 

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Rinerson (US 2004/0160806).
As to dependent claim 30, Chen is silent regarding a side barrier layers, but Chen teaches the remaining limitations in claim 30 as seen above in claim 28. 
Rinerson teaches a memory device, further comprising a side barrier layer (1055+1025+1060), wherein the first and second barrier layers and the side barrier layer define an enclosed space, wherein the top electrode and the memory layer are within the space, and Rinerson paragraph [0091] teaches the dielectric barrier layers (SiO2 OR Si3N4) are standard CMOS photolithographic process, so it would be obvious to anyone of ordinary skill in the art. 

Claims 31-38 are rejected for the same reasons as the device claims 39-40 above. Since none of applicant’s figures show any specific processes steps to make the device in method claim 31, the prior art device used to reject claims 23-30 will also apply to claims 31-38;  See MPEP 2112.01(I). Claim 31 recites a method of making the memory device, but Applicant’s figures only show the layers of the memory cell, and nothing more. The word “formed” appears many times in the Specification, but only generic fabrication terms are used, with no step-by-step process of making is found and there is no drawings of a step-by-step process of making the device. Thus, according to the principles of inherency taught in MPEP 2112, a device that is virtually identical to the device Applicant describes in their specification can also be made by the method of forming described in claim 31. Applicant does not describe any steps for carrying out the claimed method, other than the memory cell itself. Because the prior art memory cell is identical to the applicant’s described memory cell, and no further device is described, the method of making is assumed to be inherent per MPEP 2112.01(I). 
Claims 39-44 are rejected for the same reasons as the device claims 39-40 above. Since none of applicant’s figures show any specific circuitry used to apply any of the voltages claimed in method claim 39, the prior art device used to reject claims 23-30 will also apply to claims 39-44; see MPEP 2112.02(I). Claim 39 recites a method of using the memory device, but Applicant’s figures only show the layers of the memory cell, and nothing more.  The word “voltage” appears inherency taught in MPEP 2112, a device that is virtually identical to the device Applicant describes in their specification can also carry out the method of operating. Applicant does not describe any device for carrying out the claimed method, other than the memory cell itself. Because the prior art memory cell is identical to the applicant’s described memory cell, and no further device is described, the method of operating is assumed to be inherent per MPEP 2112.02(I). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY W BYRNE whose telephone number is (571)270-3308.  The examiner can normally be reached on M-F 9:30 - 6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-273-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Applicants can request a WebEx Conference as an alternative to face-to-face or telephonic meetings that allows the examiners to share their desktops and video presence with the applicants. To request WebEx conference applicants should include the following required statement as part of the request:
"Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with any attorney or agent of record concerning any subject matter of this application via video conferencing, instant messaging, or electronic mail. I understand that a written record of these communications will be made of record in the application file when possible." See MPEP §502.03 and §713.01(II) for additional details.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HARRY W BYRNE/Primary Examiner, Art Unit 2824